Plaintiffs in error, V. Garcia and Mrs. V. Garcia, were convicted in the county court of Coal county on an information jointly charging that they did have in their possession six quarts of *Page 699 
whisky and about 65 gallons of Choctaw beer, with the unlawful intent to sell the same. The jury fixed the punishment of F. Garcia at a fine of $500 and 90 days in the county jail, and of Mrs. V. Garcia at $250 and 30 days in the county jail. From the judgments rendered on the verdicts an appeal was perfected by filing in this court on March 27, 1918, a petition in error with case-made.
No briefs have been filed. When the case was called for final submission, no appearance was made on behalf of plaintiffs in error. The Attorney General has moved to affirm the judgments for failure to prosecute the appeal.
Finding no available error in the record, the judgments herein are affirmed.